Citation Nr: 0827047	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

In January 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

Hypertension was not present until more than one year after 
the veteran's discharge from service, is not etiologically 
related to service, and is not etiologically related to the 
veteran's service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during active duty may 
not be presumed, and it is not proximately due to or the 
result of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the veteran's 
claim was initially adjudicated shortly after the enactment 
of the VCAA in November 2000.  The originating agency 
provided the veteran with the notice required under the VCAA, 
by letter mailed in February 2007.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in May 2008.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed hypertension was present during his period 
of military service or that it was manifested within one year 
of his discharge from service.  There is no diagnosis or 
notation of hypertension in service, and the report of 
examination for discharge in March 1971 shows that the 
veteran's blood pressure was 120/70, and that his heart and 
vascular system were found to be normal on clinical 
evaluation.  The first identification of hypertension appears 
in the late 1990's, many years after the veteran left 
military service.  In addition, a VA examiner in November 
2007 opined that it is less likely than not that the 
veteran's hypertension had it's onset in the military, as 
there is no documentation of elevated blood pressures while 
in the service.  Accordingly, service connection on either a 
direct or presumptive basis is not in order.

The Board's discussion will accordingly focus on the 
veteran's claim of entitlement to service connection on a 
secondary basis.  In essence, the veteran believes that his 
hypertension was caused or aggravated by his PTSD.  

The veteran is service-connected for PTSD.  He also carries a 
current diagnosis of hypertension.  The question which 
remains to be answered by the Board is whether the veteran's 
hypertension is proximately due to, or the result of, his 
service-connected PTSD.  

The record contains a prescription slip dated in November 
2006, upon which the veteran's private physician, R.R.C. 
wrote, "[the veteran's] HBP [p]rob[lem] was [r]elated to 
PTSD or got worse [b]y PTSD."  

As noted above, the record also contains a VA examination 
report dated in November 2007.  In a March 2008 addendum, the 
examiner addressed whether the veteran's hypertension was 
related to PTSD.  He essentially stated that he could not 
provide an opinion linking the veteran's hypertension to PTSD 
without basing the opinion on  speculation.  He reasoned 
that, although there has been research that has investigated 
a linkage between PTSD and hypertension, there is no 
empirical evidence in the literature that documents a cause 
and effect between the two diagnoses.  

The Board notes that, while the VA examiner did not in fact 
provide an opinion, a remand is not in order, as he clearly 
indicated that, based on the evidence in this case, a 
conclusive opinion could not be provided.  There is no 
indication that he did not understand the Board's 
instructions.  Indeed, it is clear from his remarks that he 
understood the question asked and concluded that it could not 
be answered without speculation.  

However, despite the lack of a stated opinion, the reasoning 
and explanation provided by the VA examiner undercuts the 
basis for the conclusory opinion of R.R.C.  The reasoning 
provided by the VA examiner would naturally apply to any 
medical opinion, as it is rooted in general medical 
principals and on a review of the pertinent literature.  By 
contrast, R.R.C. provided no explanation for his opinion.  
Indeed, R.R.C. apparently could not decide on the very nature 
of the relationship he purported to endorse, whether 
causative or by aggravation.  In sum, while R.R.C. provided 
an opinion, the Board attaches little probative weight to it, 
as it does not address what the VA examiner found to be a 
significant lack of support in the medical literature for the 
purported relationship.  While R.R.C. may believe that there 
is a sound basis for his opinion, he did not provide that 
basis, or indeed, any explanation for the stated opinion.  

The veteran clearly believes that his hypertension is related 
to his PTSD.  However, while he is competent to describe his 
symptoms, his statements and beliefs are not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In this case, the Board finds that the most probative 
evidence on the question at hand is the statement of the VA 
examiner that there is no empirical evidence in the 
literature that documents a cause and effect between PTSD and 
hypertension.  In the absence of any medical reasoning in 
support of such a relationship, the Board concludes that a 
preponderance of the evidence is against a medical nexus.  

Accordingly, service connection is not for hypertension on a 
direct, presumptive, or secondary basis.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


